—Order unanimously affirmed without costs. Memorandum: Plaintiff, an employee of a subcontractor hired to install concrete foundations on a project for which defendant was the general contractor, sustained injuries when he either fell or slid into a drainage trench at the worksite while carrying two 12-foot-long footers on his shoulder. Supreme Court properly dismissed the Labor Law § 240 (1) cause of action (see, Williams v White Haven Mem. Park, 227 AD2d 923; Mazzu v Benderson Dev. Co., 224 AD2d 1009, 1010-1011; Panepinto v L.T.V. Steel Co., 207 AD2d 1006; Radka v Miller Brewing, 182 AD2d 1111, 1111-1112). Contrary to plaintiff’s contention, Covey v Iroquois Gas Transmission Sys. (89 NY2d 952) does not compel a different result. In that case, plaintiff fell from a backhoe into a trench as a result of an improperly secured handrail on the backhoe. Here, plaintiff’s injuries were the result of “the usual and ordinary dangers of a construction site, and not the extraordinary elevation-related risks envisioned by Labor Law § 240 (1)” (Adamczyk v Hillview Estates Dev. Corp., 226 AD2d 1049; see, Rocovich v Consolidated Edison Co., 78 NY2d 509, 514-515). (Appeal from Order of Supreme Court, Jefferson County, Elliott, J. — Summary Judgment.) Present — Denman, P. J., Lawton, Pigott, Jr., Balio and Boehm, JJ.